



COURT OF APPEAL FOR BRITISH COLUMBIA




Citation:



Faculty Association
  of the University of British Columbia v. University of British Columbia,









2009 BCCA 69




Date: 20090114

Docket: CA035974

Between:

The Faculty
Association of the University

of British Columbia

Appellant

And

The University of British Columbia

Respondent

And

Canadian Union of Public Employees, Local 2278

Intervenor

And

Canadian Association
of University Teachers

Intervenors

And

Association of
Universities and Colleges of Canada

Intervenor




Before:



The Honourable Madam
  Justice Prowse





(In Chambers)




Oral Reasons for Judgment




A.E. Black, Q.C.



Counsel for the Appellant





D.M. Sartison



Counsel for the Respondent





L. McGrady, Q.C.



Counsel for the Intervenor, CUPE, Local 2278





J.J. Arvay, Q.C.



Counsel for the Intervenor, CAUT





L.B. Herbst



Counsel for the Intervenor, AUCC





Place and Date:



Vancouver
, British Columbia






14 January 2009




[1]

PROWSE J.A.
: The Faculty Association of UBC is appealing from the
Award of Arbitrator David C. McPhillips, pronounced March 12, 2008, in which
the arbitrator concluded that he was without jurisdiction over the content of
UBCs Senates Policy on Student Evaluation of Teaching.

[2]

On September 26, 2008, Mr. Justice
Lowry made an order granting the Canadian Association of University Teachers
(CAUT), the Association of Universities and Colleges of Canada (AUCC), and
the Canadian Union of Public Employees, Local 2278 (CUPE) leave to intervene
in the appeal.  At that time, UBC consented to the intervention of CAUT and AUCC,
but objected to the intervention of CUPE.

[3]

On this application, UBC seeks to
strike certain paragraphs from the factums filed by both CAUT and CUPE on the
basis that they go beyond the arguments raised by the appellant Faculty
Association in its factum.  UBC submits that certain arguments of the
intervenors extend beyond what is permissible according to established
authorities.  In the alternative, UBC submits that, if the impugned paragraphs
of the intervenors factums are not struck, UBC should be granted an extension
of time for filing its factum.

[4]

CAUT replies that UBC consented to
its intervention before Mr. Justice Lowry without restriction, and that all of
the arguments in its factum were in its materials before Mr. Justice Lowry. 
CAUT submits that any objection to the scope of its intervention should have
been made before Mr. Justice Lowry and that it is now too late for UBC to
object.  In the alternative, CAUT submits that the argument to which UBC takes
exception is well within the scope of proper argument, and does not
impermissibly expand the scope of the arguments which it is entitled to make as
an intervenor.

[5]

While UBC objected to the
intervention of CUPE in the appeal, and Mr. Justice Lowry expressly declined to
rule on the scope of CUPEs proposed arguments on appeal, CUPE also submits
that its submissions are well within the bounds of accepted intervention
according to the authorities.

[6]

I will deal firstly with UBCs
objection to various provisions in CAUTs factum.  With respect to CAUTs
intervention, UBC takes exception to the argument raised at paras. 37  43 of
CAUTs factum, in which CAUT seeks to argue that the arbitrators
interpretation of the
University Act
, RSBC 1996, c-468, would bring
provisions of that
Act
into conflict with rights of freedom of
association under s. 2(d) under the
Charter of Rights and Freedoms
. 
CAUTs argument, as I understand it, is that relevant
Charter
values
should inform the interpretation of the
Act
and, in turn, this Courts
view of the correctness of the Arbitrators Award, and that if
Charter
values are used as an interpretive tool in analyzing the relevant provisions of
the
Act
, the result will necessarily be different.

[7]

CAUTs submission on this point is
set out in para. 13 of its written argument on this application where it states:

13.       This
is not a new issue, but a different argument on the issue framed by the
appellant.  CAUT raises the
Charter
solely as an interpretive tool (and
only in the alternative in the event of any ambiguity).  This is a pure
argument of law that does not expand the
lis
between the parties or
require any additional facts.  There is no rule that an intervenor cannot raise
a legal argument which has not been advanced by the parties.  Indeed if an
intervener cannot raise a new argument, it is difficult to see how it can
provide the court with a helpful fresh perspective.

[8]

In support of its submissions,
CAUT relies on several authorities, including
M.(K.) v. M.(H.)
, 1992 3
S.C.R..  In that case, LEAF was given leave to intervene to raise the
Charter
as an interpretive tool with respect to the
Limitations Act
, R.S.O.
1980, c. 240, subject, of course, to the right of the court hearing the appeal
to determine whether, and to what extent, it would consider and give effect to
the intervenors argument.

[9]

As I advised counsel during the
course of submissions, I am not satisfied that it would be appropriate in this
case to decide UBCs application in relation to CAUT on the basis that UBC
consented to its application for intervenor status, and should be deemed to
have also consented to the extent of the arguments CAUT could make in
intervening.  I accept that counsel for UBC did not intend that result when it
consented to CAUTs intervention.

[10]

In the result, however, I am not
persuaded that CAUTs submission unacceptably expands the arguments raised by
the Faculty Association in its factum.  There is no suggestion that further
evidence or materials are required for the Court to deal with any of the
arguments raised by CAUT, or that UBC would suffer any significant prejudice if
CAUTs full arguments were to be placed before the Court.

[11]

I now turn to UBCs objection to
provisions of CUPEs factum.  In particular, UBC takes exception to paras. 24 
28 of CUPEs factum, in which it addresses what it refers to as the additional
error set out below:

b)         Did
the Arbitrator err in determining that the overriding element of the Senate
Policy is fundamentally one of academic governance and, therefore, not subject
to collective bargaining or to challenge through the collective agreement
grievance/arbitration process mandated by the
Labour Relations Code
.

[12]

UBC submits that the impugned
paragraphs of CUPEs factum amount to an argument that the Senates introduction
of the Policy was
ultra vires
its statutory authority.  I agree with
CUPE that UBC has misconstrued CUPEs argument in this respect.  In my view,
while CUPE has reframed the argument made by the Faculty Association with
respect to the alleged manner in which the Arbitrator erred in interpreting the
University Act
in relation to the Policy, both the Faculty and CUPE are
essentially arguing, amongst other things, not that the Senate had no
jurisdiction over teaching evaluation, but that the Senate and Board of
Governors have overlapping jurisdiction which does not preclude the
jurisdiction of the Arbitrator to determine a grievance made under the
Collective Agreement in relation to the policy.  Further, as with CAUT, the
impugned arguments raised by CUPE do not require consideration of further evidence
or materials.

[13]

In the result, I would dismiss
UBCs application to strike paragraphs from the factums of the intervenors.  I
would, however, grant UBC an extension of time in which to file its factum and I
am advised by counsel for UBC that she is satisfied that she and other counsel
will be able to agree on an appropriate schedule for filing.

(discussion with counsel)

[14]

PROWSE J.A.
: I am prepared to make an order that UBCs factum may
be up to 40 pages in length, with leave to UBC to apply to file a longer factum
if it considers it essential to do proper justice to its argument.

(discussion with counsel
regarding costs)

[15]

PROWSE J.A.
: I am prepared to permit the intervenors, if they
wish to do so, to make a brief written submission on costs as to why they
should receive costs and to give UBC the opportunity to reply.  I will give the
intervenors seven days to make their submission as to why they should be
awarded costs, and I will give a further seven days after that for UBC to
reply.  I will give my decision as soon thereafter as possible.  I do not
expect this to be a lengthy submission because, frankly, I suspect there is not
much authority on the point.

The Honourable Madam Justice Prowse


